LAWSON, Justice.
This cause is before us on petition for writ of certiorari to review and revise the judgment of the Court of Appeals in the case of Atlantic Coast Line Railroad Co. v. Smith. Ala.App., 78 So.2d 663.
The authorities cited by the Court of Appeals fully support the holding of that court. In both of the cases cited the same law firm which now complains of the holding of the Court of Appeals asserted in this court the invalidity of the provisions of law now codified as § 173, Title 48, Code 1940. We have no inclination to depart from those previous holdings. See Loftin v. Crowley’s Inc., 150 Fla. 836, 8 So.2d 909, 142 A.L.R. 626, certiorari denied, 317 U.S. 661, 63 S.Ct. 60, 87 L.Ed. 531; Seaboard Air Line Ry. Co. v. Watson, 103 Fla. 477, 137 So. 719, appeal dismissed, 287 U.S. 86, 53 S.Ct. 32, 77 L.Ed. 180, 86 A.L.R. 174; Atlantic Coast Line R. Co. v. Voss, 136 Fla. 32, 186 So. 199.
Writ denied.
LIVINGSTON, C. J., and STAKELY and MERRILL, JJ., concur.